Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 1 of 55 PageID #: 5401




                           EXHIBIT A
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 2 of 55 PageID #: 5402



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

 INGEVITY CORPORATION and                              )
 INGEVITY SOUTH CAROLINA, LLC,                         )
                                                       )
                         Plaintiffs,                   )
                                                       )
         v.                                            )    C.A. No. 18-1391 (RGA)
                                                       )
 BASF CORPORATION,                                     )    Redacted –
                                                       )    Public Version
                         Defendant.                    )

                         DEFENDANT BASF CORPORATION’S
                   SECOND AMENDED ANSWER AND COUNTERCLAIMS

         Defendant BASF Corporation (“BASF” or “Defendant”), by and through its attorneys,

 respectfully submits this Second Amended Answer and Counterclaims to Plaintiffs’ Complaint for

 Patent Infringement (the “Complaint”) filed September 6, 2018 (D.I. 1), by Plaintiffs Ingevity

 Corporation (“Ingevity Corp.”) and Ingevity South Carolina, LLC (“Ingevity LLC”) (collectively,

 “Plaintiffs”).

         The headings below track those used in the Complaint and are for convenience only. They

 do not constitute any part of BASF’s Answer to the Complaint or any admission by BASF as to

 the truth of the matters asserted. BASF further states that anything in the Complaint that is not

 expressly admitted is hereby denied.

              SECOND AMENDED ANSWER TO FIRST AMENDED COMPLAINT

                                        Nature of the Action

         1.       BASF admits that the Complaint purports to state an action for patent infringement

 arising under the patent laws of the United States. BASF is without sufficient knowledge or

 information to form a belief as to the truth of the remaining allegations in Paragraph 1 and therefore

 denies all such allegations.



                                                   1
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 3 of 55 PageID #: 5403



                                             The Parties

        2.      BASF is without sufficient knowledge or information to form a belief as to the truth

 of the allegations in Paragraph 2 and, on that basis, denies all such allegations.

        3.      BASF is without sufficient knowledge or information to form a belief as to the truth

 of the allegations in Paragraph 3 and, on that basis, denies all such allegations.

        4.      BASF admits that the document attached as Exhibit A to the Complaint purports to

 be a copy of U.S. Patent No. RE38,844. BASF is without sufficient knowledge or information to

 form a belief as to the truth of the remaining allegations in Paragraph 4 and, on that basis, denies

 all such allegations.

        5.      BASF admits the allegations in Paragraph 5.

                                  JURISDICTION AND VENUE

        6.      BASF admits that the Complaint is styled as an action for patent infringement

 arising under Title 35 of the United States Code and 28 U.S.C. §§ 1331 and 1338(a). BASF denies

 the remaining allegations of Paragraph 6.

        7.      BASF does not contest that this Court has personal jurisdiction over BASF for

 purposes of this action. BASF denies the remaining allegations of Paragraph 7.

        8.      BASF admits that BASF is a Delaware corporation. BASF does not contest venue

 in the current litigation. BASF denies the remaining allegations of Paragraph 8.

                                          BACKGROUND

        9.      BASF is without sufficient knowledge or information to form a belief as to the truth

 of the allegations in Paragraph 9 and, on that basis, denies the allegations.

        10.     Admitted.

        11.      BASF is without sufficient knowledge or information to form a belief as to the

 truth of the allegations in Paragraph 11 and, on that basis, denies the allegations.


                                                   2
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 4 of 55 PageID #: 5404



        12.     BASF admits that it is currently manufacturing, testing, and marketing a

 hydrocarbon scrubber that adsorbs gasoline vapor emissions under the trade name “EvapTrapTM

 XC.” BASF admits that the diagram in Paragraph 12 of the Complaint depicts a fuel vapor canister

 and EvapTrapTM XC that was publicly available on BASF’s website. To the extent that there are

 remaining allegations in Paragraph 12, BASF denies them.

        13.     BASF has manufactured, tested, and marketed a single product under the trade

 name “EvapTrapTM XC.” The EvapTrapTM XC can be used in a fuel vapor canister to adsorb

 gasoline vapor emissions, and third parties have tested EvapTrapTM XC with a fuel vapor canister.

 BASF is without sufficient knowledge or information to form a belief as to the truth of the

 allegations in Paragraph 13 relating to a “New EvapTrap XC” and, on that basis, denies the

 allegations. To the extent that there are remaining allegations in Paragraph 13, BASF denies them.

                                        PATENT-IN-SUIT

        14.     BASF admits the ’844 patent is entitled “Method for Reducing Emissions From

 Evaporative Emissions Control Systems,” and that the ’844 patent is a reissue of U.S. Patent No.

 6,540,815. BASF admits that the language quoted in Paragraph 14 appears in the ’844 patent.

 BASF denies the remaining allegations in Paragraph 14.

              COUNT FOR INFRINGEMENT OF U.S. PATENT NO. RE38,844

        15.     BASF reasserts the admissions and denials to the preceding paragraphs in this

 Answer and incorporates its responses by reference as if fully set forth herein.

        16.     Denied.

        17.     Denied.

        18.     Denied.




                                                  3
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 5 of 55 PageID #: 5405



                             Direct Infringement (35 U.S.C. § 271(a))

        19.     Denied.

                                       Indirect Infringement

        20.     BASF admits Ingevity Corp. filed a complaint on July 19, 2018. BASF admits that

 U.S. Patent Nos. 7,531,029; 7,578,285; 7,753,034; and 8,372,477 cite U.S. Patent No. 6,540,815.

 BASF admits it had knowledge of the ’844 patent prior to filing of the Complaint in this case, filed

 September 6, 2018. BASF denies the remaining allegations in Paragraph 20.

        21.     Denied.

        22.     Denied.

                              Infringement Under 35 U.S.C. § 271(f)

        23.     Denied.

        24.     Denied.

                                             Willfulness

        25.     BASF admits U.S. Patent Nos. 7,531,029; 7,578,285; 7,753,034; and 8,372,477 cite

 U.S. Patent No. 6,540,815. BASF denies the remaining allegations in Paragraph 25.

                   RESPONSE TO PLAINTIFF’S PRAYER FOR RELIEF

        BASF denies Plaintiffs’ prayer for relief in its entirety. Plaintiffs are not entitled to relief

 and should take nothing. Judgment should be entered against Plaintiffs in favor of BASF, and

 Plaintiffs should pay BASF’s costs and attorneys’ fees.

                                       GENERAL DENIAL

        BASF further denies each allegation in Plaintiffs’ Complaint that is not specifically

 admitted, denied, or otherwise responded to in this Answer.




                                                   4
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 6 of 55 PageID #: 5406



                                   AFFIRMATIVE DEFENSES

        BASF asserts the following affirmative defenses to the Complaint. In doing so, BASF does

 not assume or shift any burden of proof on any issue that is Plaintiffs’ burden as a matter of law.

 BASF reserves the right to amend or supplement these defenses as additional facts become known.

                               FIRST AFFIRMATIVE DEFENSE
                                   (Failure to State a Claim)

        1.      The Complaint and each count fails to state a claim or cause of action upon which

 relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE
                                    (Non-Infringement)

        2.      BASF does not infringe and has not infringed, literally or by the doctrine of

 equivalents, any valid and enforceable claim of the ’844 patent, either directly, contributorily, by

 inducement, jointly, willfully, or in any other manner.

                               THIRD AFFIRMATIVE DEFENSE
                                        (Invalidity)

        3.      The claims of the ’844 patent are invalid pursuant to one or more of the provisions

 of Title 35 of the United States Code, including, but not limited to, 35 U.S.C. §§ 102, 103, and

 112. For example, the claims of the patents-in-suit are anticipated and/or rendered obvious by one

 or more prior art references and are thus invalid under 35 U.S.C. §§ 102 and/or 103. Additionally,

 one or more claims of the patents-in-suit are invalid for failing to satisfy the written description,

 enablement, and/or definiteness requirements of 35 U.S.C. § 112.

                              FOURTH AFFIRMATIVE DEFENSE
                                   (Limitation of Damages)

        4.      Plaintiffs’ claims for damages are limited pursuant to 35 U.S.C. § 286, which

 prohibits recovery for activities committed more than six years before the filing of the Complaint.

 To the extent Plaintiffs or its licensees have failed to comply with the marking requirement of 35


                                                  5
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 7 of 55 PageID #: 5407



 U.S.C. § 287(a), or otherwise give proper notice that BASF’s actions allegedly infringed any claim

 of the patents-in-suit, Plaintiffs’ claims for damages are limited. Additionally, to the extent that

 Plaintiffs accuse products or services that are or were provided by or for the government of the

 United States of America, there is no jurisdiction over such claims, pursuant to 28 U.S.C.

 § 1498(a), outside of the U.S. Court of Federal Claims.

                               FIFTH AFFIRMATIVE DEFENSE
                                     (No Injunctive Relief)

        5.      Plaintiffs are not entitled to injunctive relief as they have suffered and will suffer

 no irreparable injury, and have an adequate remedy at law for the alleged infringement.

                              SIXTH AFFIRMATIVE DEFENSE
                         (Waiver, Implied Waiver, and Equitable Estoppel)

        6.      Plaintiffs’ claims are barred by the doctrines of waiver, implied waiver, and/or

 equitable estoppel.

                             SEVENTH AFFIRMATIVE DEFENSE
                                     (Patent Misuse)

        7.      The assertion of the ’844 patent is barred by the doctrine of patent misuse. In

 addition, BASF refers to, and incorporates, Ingevity’s alleged violations of the federal antitrust

 laws as set forth in BASF’s Counterclaims.

                              EIGHTH AFFIRMATIVE DEFENSE
                                    (Inequitable Conduct)

        8.      All claims of the ’844 patent are unenforceable for inequitable conduct committed

 by at least named inventor Roger Williams, Ingevity’s Technical Directory for Carbon

 Technologies, and Plaintiffs’ counsel before the Patent Trial and Appeal Board (“PTAB”).

        9.      During prosecution of the ’844 patent, Williams intentionally deceived the Patent

 Office by failing to disclose material information, by submitting false material information, and

 by affirmatively misrepresenting material facts.


                                                    6
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 8 of 55 PageID #: 5408



       10.   Williams knew, but failed to disclose to the Patent Office,




       11.   Williams knew, but failed to disclose to the Patent Office,




       12.




       13.   Williams knew, but failed to disclose to the Patent Office, that



       14.   Williams knew, but failed to disclose to the Patent Office, that



       15.   Williams knew, but failed to disclose to the Patent Office, that



       16.   Williams knew, but failed to disclose to the Patent Office, that




       17.   In an August 2000 email,




                                               7
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 9 of 55 PageID #: 5409



       18.   Williams knew, but failed to disclose to the Patent Office, that



             Williams knew, but failed to disclose to the Patent Office, that



       19.    Williams knew, but failed to disclose to the Patent Office, that




       20.   Williams knew, but failed to disclose to the Patent Office, that



       21.   Williams knew, but failed to disclose to the Patent Office, that




       22.   In July 2000,




       23.   In September 2000,




       24.   Williams knew, but failed to disclose to the Patent Office, that




                                               8
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 10 of 55 PageID #: 5410



         25.     Williams knew, but failed to disclose to the Patent Office, that



         26.     In the ’844 patent application, Williams and his co-inventors disclosed that a

  honeycomb scrubber with a BWC of 4.0 g/dL had an IAC of 16 g/L.

         27.     In the ’844 patent application, Williams and his co-inventors stated that “the BWC

  of a low cap[a]city adsorbent will be about 6 g/dL.”

         28.     Williams knew that



         29.     Williams knew that BAX 1100 and BAX 1500 had IACs of greater than 35 g/L. In

  the ’844 patent application, Williams and his co-inventors disclosed that BAX 1100 and BAX

  1500 had IACs of 52 g/L and 80 g/L, respectively.

         30.     Williams knew, but failed to disclose to the Patent Office, that




         31.     The information about                                        that Williams failed to

  disclose to the Patent Office were material to patentability. The ’844 patent would not have issued

  had the patent examiner known that Delphi’s prior art canister systems satisfied every limitation

  of the ’844 patent claims.

         32.                                          included the only claim element that the patent

  examiner found was missing from the prior art. In a notice of allowance, the examiner wrote that

  “[t]he closest prior art discloses evaporative emission prevention systems comprising different

  sorbents for reducing diurnal breathing but fails to suggest using sorbents having the butane

  working capacities specified above.” In a second notice of allowance the examiner wrote that “the




                                                  9
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 11 of 55 PageID #: 5411



  instant claims remain allowable over the cited references because none of the references suggests

  using sorbents having the butane working capacities recited in the independent claims.”

         33.     In the ’844 patent application, Williams and the other named inventors

  misrepresented the state of the art as of the ’844 patent’s priority date, November 21, 2001.

         34.     In the ’844 patent application, Williams and the other named inventors falsely

  stated that “low BWC adsorbents were not considered useful for inclusion into a canister system”

  and that “[t]he preferred selection of these low BWC materials . . . was only realized once the

  dynamics within the adsorbent bed were realized.”

         35.     Williams and the other named inventors also falsely stated that “[w]hile in some

  instances, known adsorbents may have the preferred properties for the vent-side, these adsorbents

  would not be expected to be useful in an evaporative canister.”

         36.     Williams knew these statements were false because he knew that




         37.     Williams also knew that




         38.     As a result, Williams knew that

                                considered low-BWC adsorbents “useful for inclusion into a canister

  system,” contrary to what Williams told the Patent Office in the ’844 patent application.

         39.     This misrepresentation was material to patentability. The ’844 patent would not

  have issued had the patent examiner known that, contrary to the named inventors’ false statements

  about the state of the art,                   determined that low-BWC adsorbents were “useful




                                                   10
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 12 of 55 PageID #: 5412



  for inclusion into a canister system” before the named inventors allegedly conceived of the claimed

  inventions.

         40.       In response to BASF’s Petition for Inter Partes Review (“IPR”) Plaintiffs repeated

  the named inventors’ misrepresentations about the state of the art.

         41.       On February 14, 2019, Plaintiffs filed a Patent Owner’s Preliminary Response

  (“POPR”), signed by Brian Buroker of Gibson, Dunn & Crutcher LLP, in opposition to BASF’s

  IPR petition. In its POPR, Plaintiffs told the PTAB that “[t]he ’844 Patent disclosed for the first

  time that a better solution was to use a subsequent volume of adsorbent in conjunction with the

  fuel vapor canister that—contrary to industry wisdom—had low working capacity and a flat

  adsorption isotherm.” Citing the patent, Plaintiffs also stated that “[t]he subsequent volume of low

  capacity adsorbents was unexpectedly effective at reducing DBL emissions.”

         42.       At least Williams and Plaintiffs’ counsel knew these statements were false because

  they knew that



                         was a “better solution” for reducing DBL emissions

                       , contrary to what Plaintiffs’ counsel told the PTAB about “industry wisdom”

  as of the ’844 patent’s November 21, 2001 priority date.

         43.       Months before Plaintiffs’ February 14, 2019 submission to the PTAB, Plaintiffs’

  counsel collected from and Ingevity and produced to BASF documents confirming that



                                                   . Accordingly, Plaintiffs’ counsel knew or should

  have known that statements in Ingevity’s POPR concerning “industry wisdom” and the state of the

  art in 2001 were false.




                                                   11
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 13 of 55 PageID #: 5413



         44.     Plaintiffs’ counsel’s misrepresentations to the PTAB were material to patentability.

  The PTAB would have instituted IPR of the ’844 patent had it known that the industry

                                                                                          more than

  a year before the ’844 patent’s earliest priority date.

         45.     In declining to institute IPR, the PTAB wrote that “BASF has not shown that an

  IAC below 35 g/L would have been anything other than one possible result from combining

  Meiller and Park to create a staged system for reducing DBL emissions.” Contrary to the PTAB’s

  conclusion,



         46.     On information and belief, Williams and Plaintiffs’ counsel deliberately made these

  material omissions and misrepresentations with the intent and purpose of deceiving the Patent

  Office to secure issuance and prevent cancellation of the ’844 patent claims.

                                 NINTH AFFIRMATIVE DEFENSE
                                        (Unclean Hands)

         47.     The assertion of the ’844 patent is barred by the doctrine of unclean hands. For

  example, Plaintiffs sought to obtain and enforce patents they knew were invalid and unpatentable

  to preserve and expand Plaintiffs’ market position. In addition, BASF refers to, and incorporates,

  Plaintiffs’ alleged violations of the federal antitrust laws as set forth in BASF’s Counterclaims.

  BASF also refers to, and incorporates, Plaintiffs’ alleged inequitable conduct as set forth in

  BASF’s Eighth Affirmative Defense.

         48.     Material omissions and misrepresentations by Williams and Plaintiffs’ counsel

  constitute unclean hands, barring equitable relief.

         49.     Despite knowing that




                                                    12
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 14 of 55 PageID #: 5414



                                 , Plaintiffs continue to mislead the Court. Examples of Plaintiffs’

  false statements include:

               a. “The true innovation of the ’844 patent was to prescribe the use of one or more

                  subsequent stages with significantly lower BWC adsorbents than the initial stage,

                  moving against the prevailing teaching at the time.” (D.I. 14 at 5 (citing ’844 patent

                  at 4:31–6:20).)

               b. “Doing so produced the unexpected result of ‘near-zero’ DBL emissions from a

                  properly configured fuel tank.” (Id.)

         50.      Plaintiffs were and are aware that                             achieved “near-zero”

  DBL emissions as early as                  .

         51.      Plaintiffs’ interrogatory responses in this case contain similar misrepresentations:

               a. “The inventors determined that when both high-BWC and low-BWC carbons were

                  used together in a multi-stage canister system, and where the second stage

                  adsorbent volumes exhibited IAC values of below 35 g/L, evaporative emissions

                  control could be optimized. This surprising discovery completely contradicting the

                  expectations of others in the field is aptly summarized in the table found in column

                  8 of the ’844 patent . . . .” (D.I. 39-15 at 15).

               b. “The ’844 Patent . . . disclosed for the first time that use of a low incremental

                  adsorption capacity adsorbent with low butane working capacity could effectively

                  reduce diurnal bleed emissions without increasing canister volume or increasing

                  purge volume.” (Id. at 18.)




                                                    13
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 15 of 55 PageID #: 5415



            52.   Others in the field,

                                                                                                      to

  achieve DBL emission reduction.

            53.   Misrepresentations, including false statements made to the Court to seek a

  preliminary injunction, constitute unclean hands and bar equitable relief.

                                         PRAYER FOR RELIEF

            WHEREFORE, BASF seeks the following relief:

            A.    Judgment for BASF and against Plaintiffs, dismissing the Complaint in its entirety,

  with prejudice, with Plaintiffs taking nothing by way of their claims;

            B.    Declaration that each and every claim of the ’844 patent is not infringed and invalid

  and/or unenforceable;

            C.    Finding that no damages or royalties, injunction, attorneys’ fees, costs, pre- or post-

  judgment interest, or any other compensation, damages, or relief are due or owed by BASF to

  Plaintiffs for any of the acts alleged in the Complaint;

            D.    A finding that this case stands out from others and is exceptional under 35 U.S.C.

  § 285 and that BASF be awarded its attorneys’ fees incurred in connection with this action under

  35 U.S.C. § 285 and/or other applicable laws;

            E.    An award to BASF of its cost of suit; and

            F.    An award to BASF of any other and further relief as the Court deems just and

  proper.




                                                    14
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 16 of 55 PageID #: 5416



                                        COUNTERCLAIMS

         BASF Corporation (“Counterclaim Plaintiff” or “BASF”), by and through its undersigned

  counsel, hereby files its Counterclaims to obtain relief for violations of the federal antitrust laws

  and state law against Ingevity Corporation (“Ingevity Corp.”) and Ingevity South Carolina, LLC

  (“Ingevity LLC”) (collectively, “Counterclaim Defendants” or “Ingevity”). In support of its

  Counterclaims, BASF states as follows.

                                    NATURE OF THE ACTION

         1.      Ingevity describes itself as “the leading supplier” of automotive components called

  carbon adsorbents used to capture evaporative emissions. 1        BASF has developed a carbon

  adsorbent product referred to as a “honeycomb scrubber” featuring distinct advantages over

  Ingevity’s existing product. With these advantages, BASF offers customers a more effective

  solution at a much lower price. Ingevity’s solution is significantly more expensive and, in some

  platforms, requires multiple honeycomb scrubbers versus a single honeycomb scrubber if

  customers were to use BASF’s product.

         2.      Facing BASF’s entry and seeking to cut off the nascent competition, Ingevity has

  aggressively pursued a multi-step and multi-faceted strategy to strongarm customers to purchase

  honeycomb scrubbers exclusively from Ingevity and to the exclusion of BASF.

         3.      Ingevity’s strategy includes a combination of:

              (a) Exclusive long-term supply agreements obligating customers to purchase

                 honeycomb scrubbers from Ingevity alone.




  1
   Ingevity Verified Compl., ITC Investigation No. 337-TA-3351, ¶ 12 (Nov. 8, 2018) (“ITC
  Complaint”).


                                                   15
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 17 of 55 PageID #: 5417



              (b) Coercive agreements, under which Ingevity has conditioned




         4.      Ingevity’s efforts have succeeded. BASF’s sales of its competing honeycomb

  scrubber have been stymied because of Ingevity’s exclusionary conduct. Although potential

  customers have successfully tested EvapTrap™ XC, they have declined to proceed with initial

  orders due to fears of Ingevity’s coercion.

                                           THE PARTIES

         5.      BASF Corporation is a Delaware corporation and maintains its principal place of

  business at 100 Park Avenue, Florham Park, New Jersey 07932. BASF is a producer and marketer

  of chemicals and related products in North America. BASF produces and markets products for

  use in the automotive industry, including carbon adsorbents like EvapTrapTM XC, a honeycomb

  scrubber utilizing activated carbon to control automotive evaporative emissions.

         6.      Upon information and belief, Ingevity Corporation is a Delaware corporation and

  maintains its principal place of business at 5255 Virginia Avenue, North Charleston, South

  Carolina 29406. Ingevity Corporation is the leading manufacturer of carbon materials used in the

  capture and reuse of automotive evaporative emissions. Ingevity’s activated carbon products

  include “Standard HCA” and “HCA-LBE,” which are honeycomb scrubbers designed to control

  automotive evaporative emissions.

         7.      Upon information and belief, Ingevity South Carolina, LLC is a Delaware

  corporation with its principal place of business at 5255 Virginia Avenue, North Charleston, South




                                                 16
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 18 of 55 PageID #: 5418



  Carolina 29406.     Ingevity South Carolina, LLC is a wholly-owned subsidiary of Ingevity

  Corporation and the assignee of the intellectual property at issue in this case. 2

                           JURISDICTION, VENUE, AND STANDING

         8.      BASF brings this action pursuant to Sections 1 and 2 of the Sherman Act, 15 U.S.C.

  §§ 1 and 2, Section 3 of the Clayton Act, 15 U.S.C. § 14, and Section 16 of the Clayton Act, 15

  U.S.C. § 26, to enjoin Ingevity’s anticompetitive conduct and other violations of the law, and to

  recover treble damages associated with the injuries to BASF caused by Ingevity’s antitrust

  violations, together with the costs of this suit and reasonable attorneys’ fees.

         9.      This Court has subject matter jurisdiction over the federal antitrust claims pursuant

  to 28 U.S.C. §§ 1331, 1337; and 15 U.S.C. §§ 15, 26. This Court has subject matter jurisdiction

  over the state law claim pursuant to 28 U.S.C. § 1367(a) because it forms part of the same case or

  controversy.

         10.     Ingevity Corporation is subject to personal jurisdiction in Delaware and in this

  judicial district because Ingevity Corporation is a Delaware corporation. In addition, Ingevity

  Corporation regularly transacts business in this judicial district, has caused injury by an act or

  omission in this judicial district, and has submitted to personal jurisdiction by bringing its

  Complaint for Patent Infringement (“the Complaint”) in this district.

         11.     Ingevity South Carolina, LLC is subject to personal jurisdiction in Delaware and in

  this judicial district because Ingevity South Carolina, LLC is a Delaware entity. In addition,

  Ingevity South Carolina, LLC regularly transacts business in this judicial district, has caused injury




  2
       Ingevity Corporation 2017 Annual Report, Exhibit 21.1, available at
  https://ir.ingevity.com/sites/ingevity.investorhq.businesswire.com/files/doc_library/file/2017_N
  GVT_Annual_Report_and_Form_10-K.pdf.


                                                    17
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 19 of 55 PageID #: 5419



  by an act or omission in this judicial district, and has submitted to personal jurisdiction in bringing

  the Complaint in this district.

         12.     Venue is appropriate in this judicial district pursuant to 28 U.S.C. §§ 1391(b) and

  (c), and 15 U.S.C. §§ 22 and 26 because Ingevity Corporation and Ingevity South Carolina, LLC

  are Delaware entities and have transacted business in this judicial district. Ingevity has excluded

  and will continue to exclude BASF, also a resident of this judicial district, from competing in the

  market for LEV III/Tier 3 carbon adsorbents.

                                     FACTUAL BACKGROUND

      A. LEV III/Tier 3 Environmental Regulations

         13.     In 2012, the State of California adopted new emissions standards for light-duty

  vehicles. These standards were developed by the California Air Resources Board (“CARB”) and

  are referred to as the Low Emission Vehicle III program (“LEV III”). In 2014, the U.S.

  Environmental Protection Agency (“EPA”) finalized a similar set of regulations known as the Tier

  3 Motor Vehicle Emission and Fuel Standards program (“Tier 3”). Both LEV III and Tier 3

  (collectively, “LEV III/Tier 3”) have the common objective of reducing air pollution from motor

  vehicles and have been harmonized with each other to better facilitate implementation by the

  industry. Canada has also implemented a set of environmental regulations harmonized with the

  LEV III/Tier 3 regulations. 3

         14.     LEV III/Tier 3 regulations address different types of vehicle emissions and include

  one set of standards specifically addressing diurnal breathing loss emissions (“DBLs”). DBLs are



  3
    The Canadian regulations, entitled Canada’s On-Road Vehicle and Engine Emissions
  Regulations, are referred to for purposes of these Counterclaims collectively with the United States
  regulations, as “LEV III/Tier 3.” Canada has likewise aligned its testing protocols for automobile
  hydrocarbon emissions with those outlined by the EPA and CARB. See On-Road Vehicle and
  Engine Emission Regulations, SOR/2003-2, c 12(a)-(a)(ii) (Can.).


                                                    18
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 20 of 55 PageID #: 5420



  evaporated gasoline emissions generated by the daily fluctuations in temperature while a vehicle

  is parked and not in operation. As the fuel tank and other residual gasoline warms during the day,

  the gasoline vapors contained within the tank expand and escape into the atmosphere. The LEV

  III/Tier 3 regulations require “near-zero” DBLs and established new testing methodology

  measuring DBLs emitted from just the fuel tank and fuel vapor canister. The regulations also

  specifically require some form of bleed emissions control device on new vehicles to capture the

  DBLs. The test procedure measures DBLs without measuring “hot soak,” and requires that the

  emissions not exceed 0.020 g for light duty vehicles and trucks, or 0.030 g for heavy-duty

  vehicles. 4

           15.    The phase-in schedule for the LEV III/Tier 3 evaporative emissions regulations in

  the United States requires 40% compliance by model year 2017, 60% compliance by model year

  2018, 80% compliance by model year 2020, and 100% compliance by model year 2022. 5 Canada

  follows a similar phase-in schedule, with 100% compliance required by model year 2022.

           16.    Ingevity was instrumental in behind-the-scenes lobbying for the adoption of the

  LEV III/Tier 3 regulations, and even developed some of the testing protocols required under those

  standards.




                                               Ingevity touts its lobbying influence over regulatory

  bodies in statements to its investors, describing itself as “a valued resource with government and




  4
      40 C.F.R. §§ 86.1813-17(a)(2)(iii).
  5
      Ingevity Corporation 2017 Annual Report at 8–9.


                                                 19
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 21 of 55 PageID #: 5421



  regulatory agencies around the world . . . . We work directly with such bodies, in support of our

  customers, to help them develop sensible standards based on the availability of technological

  solutions that make such standards commercially achievable.” 6

           17.    Not surprisingly, Ingevity’s lobbying activities for stricter regulatory standards are

  self-serving because these standards generate greater sales of its products and solutions: “Despite

  softening light vehicle production in the U.S., our business grew largely on sales of our

  ‘honeycomb’ scrubbers used by the automotive industry to comply with U.S. Environmental

  Protection Agency (EPA) Tier 3 and California LEV III standards.” 7

        B. Carbon Adsorbents for Fuel Vapor Canisters

           18.    Adsorption is the chemical process by which a molecule from a gas or liquid is

  attracted and attached to a material surface. Activated carbon products (“carbon adsorbents”) are

  used within fuel vapor canisters to adsorb the smog-forming hydrocarbons that would otherwise

  be emitted into the atmosphere. Fuel vapor canisters are by far the most common and cost-

  effective solutions implemented by original equipment manufacturers (“OEMs”) such as Ford,

  Honda, Subaru, Hyundai, and others to meet the near-zero DBL emissions standards of LEV

  III/Tier 3.

           19.    Activated carbon has been traditionally produced by processing a natural carbon

  source, such as wood chips, through chemical and/or thermal reactions to create nanoscale pores

  within the carbon. The fine pores facilitate the adsorption process. Ingevity uses this traditional

  production process, while BASF uses a new synthetic source of activated carbon.

           20.    Modern fuel vapor canisters complying with LEV III/Tier 3 environmental

  regulations generally feature different types of carbon adsorbents, arranged in multiple “stages.”


  6
      Ingevity Corporation 2017 Annual Report at 7.
  7
      Ingevity Corporation 2017 Annual Report, “A Message from the CEO.”


                                                   20
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 22 of 55 PageID #: 5422
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 23 of 55 PageID #: 5423



  product at reducing evaporative emissions, allowing vehicles to meet strict United States and

  Canadian emission standards at a lower cost for customers. Unfortunately, Ingevity’s exclusionary

  conduct has limited BASF’s ability to sell the EvapTrapTM XC to customers.

          24.     In 2015, BASF began developing the EvapTrapTM XC, which has two main

  advantages over Ingevity’s honeycomb scrubber. First, BASF gained access to a superior source

  of carbon via its acquisition of EnerG2, Inc. (“EnerG2”) in June 2016. EnerG2, a manufacturer of

  specialty carbon materials, developed technology for synthesizing high purity activated carbon.

  Compared with Ingevity’s natural carbon (usually made from raw materials like wood chips and

  olive pits), BASF’s synthetic carbon is purer and offers highly consistent pore size distribution,

  total pore volume, and other properties.

          25.     Second, BASF utilizes a different production method for its honeycomb scrubber

  than Ingevity.        Ingevity uses extrusion, the typical—and more expensive—method of

  manufacturing honeycomb scrubbers.         With several decades of experience with coating

  technology, BASF employs a coating process instead of extruding its honeycomb scrubber like

  Ingevity. BASF’s method of coating its honeycomb scrubber provides customers with greater

  design flexibility.

          26.     With its synthetic carbon and coating technology, BASF has developed a superior

  honeycomb scrubber that is significantly less expensive than Ingevity’s product. Further, for

  certain platforms, 9 customers can use a single BASF scrubber per canister whereas they require

  two or more Ingevity scrubbers per canister.



  9
   Vehicle “platforms” are distinct from “models.” A “platform” refers to a shared set of design,
  engineering and manufacturing elements that may be present in many types of automobiles made
  by any number of manufacturers. These common elements may include the floorplan, axles,
  wheelbases, steering mechanisms, and engine components. In contrast, a vehicle “model” is the
  name given by a certain manufacturer to market a range of similar vehicles. Many automobile


                                                 22
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 24 of 55 PageID #: 5424



         27.      In 2016 and 2017, BASF provided samples of its honeycomb scrubber to

       prospective international and domestic customers and testing facilities. These prospective

  customers tested the EvapTrapTM XC and confirmed that it outperformed Ingevity’s product.




             As a result, the prospective customers sought to purchase the EvapTrapTM XC for use in

  fuel vapor canister systems, and BASF began to negotiate sales terms in 2017.

         28.      Due to these successful tests and substantial customer interest, BASF prepared for

  production of the EvapTrapTM XC with anticipated sales of



                         INGEVITY’S ANTICOMPETITIVE CONDUCT

         29.      Recognizing the competitive threat posed by BASF’s honeycomb scrubber—



       —Ingevity pursued an anticompetitive campaign designed to impede the entry of BASF’s

  product.

     A. Exclusive Agreements

         30.      Ingevity has entered into express and de facto exclusive contracts with customers,

  thus substantially foreclosing BASF’s access to sales outlets for its honeycomb scrubber.

             i.   Long-Term Express Exclusive Supply Agreements




  manufacturers engage in “platform sharing,” where different brands use the same components to
  make their own “model” of that base design.


                                                  23
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 25 of 55 PageID #: 5425



         31.     Ingevity focused on long-term exclusive supply agreements as one solution for

  securing and expanding its monopoly,



         32.     Ingevity’s efforts paid off.




         33.




         34.




         35.     The coercive intent and impact of the                                 is well-

  illustrated by its own terms and structure.




                                                 24
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 26 of 55 PageID #: 5426




         36.




                                                                          These

  conditions make it impractical for   to terminate the agreement.

         37.




  10




                                            25
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 27 of 55 PageID #: 5427




         38.




          ii.   Coercive Agreements

         39.    In addition to its express exclusive agreements, Ingevity has a long history of

  deliberately preventing downstream customers from purchasing competing carbon adsorbents

  (including pelletized carbon, granular carbon, and honeycomb scrubbers) through de facto

  exclusive agreements.

         40.



            One particular implementation of this broader strategy involves a multi-step process:




                                                26
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 28 of 55 PageID #: 5428



         41.




         42.     The purpose and effect of this strategy is to lock Tier 1 manufacturers into

  purchasing their requirements for carbon adsorbents exclusively from Ingevity.

         43.    As an example of how this strategy has played out,




         44.




         45.




  11
     References to Ingevity’s agreements with its customers also include agreements with Ingevity’s
  predecessor companies. Upon information and belief, all of these agreements have been assigned
  to, and adopted by, Ingevity.
  12




                                                 27
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 29 of 55 PageID #: 5429



         46.




         47.




         48.




         49.     Through these contractual schemes, Ingevity has already foreclosed at least 50% of

  the total available sales outlets of carbon adsorbents (including pelletized carbon, granular carbon,




                                                   28
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 30 of 55 PageID #: 5430
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 31 of 55 PageID #: 5431



        B. Tying Arrangements

           51.    In jointly-issued guidance, the Antitrust Division of the Department of Justice and

  the Federal Trade Commission have recognized the potential competitive harms posed by a firm

  “[c]onditioning the ability of a licensee to license one or more items of intellectual property on the

  licensee’s purchase of another . . . good.” 15

           52.




           53.    Specifically, as discussed in detail above in Paragraphs 39 to 50,




           54.    There is distinct demand for honeycomb scrubbers, separate and apart from demand

  for                             . As asserted by Ingevity in its Complaint, “[a]ctivated carbon has

  numerous uses.” Further, honeycomb scrubbers are only a single component of the fuel vapor

  canister system and they are sold by different entities at different levels of the supply chain.




  15
     U.S. Department of Justice and Federal Trade Commission, Antitrust Guidelines for the
  Licensing of Intellectual Property § 5.3 (2017).
  16




                                                   30
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 32 of 55 PageID #: 5432



  Ingevity and BASF illustrate these circumstances—both produce honeycomb scrubbers, but not

  canister systems.

            55.    Ingevity holds market power over

                      As stated in Ingevity’s complaint filed before the U.S. International Trade

  Commission (“ITC”), “The ’844 Patent is the leading solution to meet the latest diurnal emissions

  requirements.” 17 Ingevity contends, and tells customers, that the ‘844 Patent is necessary to

  comply with the near-zero evaporative emissions standards instituted by LEV III/Tier 3.

  Specifically, Ingevity states in its Complaint that fuel vapor canisters must practice the ‘844 Patent

  “to function correctly and comply with U.S. emissions standards.” Thus, in the face of a small,

  but significant, non-transitory increase in the                  , Tier 1 manufacturers and OEMs

  could not reasonably substitute other technologies to comply with LEV III/Tier 3 regulations.

            56.    Ingevity successfully executed upon its plan to leverage its intellectual property to

  coerce customers into purchasing unpatented honeycomb scrubbers from Ingevity. Tellingly,

  although BASF’s honeycomb scrubber is more effective at reducing evaporative emissions and

  has been successfully qualified by customers, none of the                            have purchased

  honeycomb scrubbers from BASF. Not only are customers paying more for honeycomb scrubbers,

  they have been denied access to the superior quality of BASF’s product.

        C. Fraudulent Statements and Omissions in the Patent Office

            57.    BASF incorporates by reference Paragraphs 8 through 53 of its affirmative defenses

  stated in its Second Amended Answer to the First Amended Complaint.




  17
       ITC Compl. ¶ 45 (emphasis in original).


                                                    31
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 33 of 55 PageID #: 5433



         58.     During prosecution of the ’844 patent, Ingevity perpetrated a fraud on the Patent

  Office by knowingly and willfully failing to disclose

                                                                         .

         59.     Ingevity knew, but failed to disclose to the Patent Office, that




         60.     Ingevity knew that




         61.     Because



                                                                             . Yet Williams failed to

  disclose his knowledge of                                                  at any point during the

  prosecution of the ’844 patent.

         62.     In the ’844 patent application, Williams and the other named inventors falsely

  stated that “low BWC adsorbents were not considered useful for inclusion into a canister system”

  and that “[t]he preferred selection of these low BWC materials . . . was only realized once the

  dynamics within the adsorbent bed were realized.”

         63.     Williams and the other named inventors also falsely stated that “[w]hile in some

  instances, known adsorbents may have the preferred properties for the vent-side, these adsorbents

  would not be expected to be useful in an evaporative canister.”




                                                 32
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 34 of 55 PageID #: 5434



         64.     Williams and the other named inventors knowingly made these false statements

  before the Patent Office, even though they were well aware that



          for more than a year before the ’844 patent’s earliest filing date.

         65.     Ingevity made these misrepresentations and omissions application with the

  deliberate intent to deceive the Patent Office.



                                            , yet withheld this information during prosecution of the

  ’844 patent. These facts evidence Ingevity’s deceptive intent.

         66.     The patent examiner relied on the application for the ’844 patent, which falsely

  represented that low-BWC adsorbents were not considered useful for inclusion in an evaporative

  canister system.

         67.                                             included the only claim element that the patent

  examiner found was missing from the prior art. In a notice of allowance, the examiner wrote that

  “[t]he closest prior art discloses evaporative emission prevention systems comprising different

  sorbents for reducing diurnal breathing but fails to suggest using sorbents having the butane

  working capacities specified above.” In a second notice of allowance the examiner wrote that “the

  instant claims remain allowable over the cited references because none of the references suggests

  using sorbents having the butane working capacities recited in the independent claims.”

         68.     But for Ingevity’s and Williams’s knowing and willful misrepresentations during

  patent prosecution, the Patent Office would not have granted the ’844 patent.

         69.     Ingevity’s knowing and willful misrepresentations before the Patent Office have

  continued. During IPR of the ’844 patent, Ingevity, its counsel, and Williams failed to inform the




                                                    33
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 35 of 55 PageID #: 5435



  PTAB of               prior invention, development, manufacture, testing, and sale of invalidating

  evaporative emission control canister systems. They have also continued to misrepresent the state

  of the art at the time of the invention. Ingevity’s omissions and misrepresentations were material

  to patentability and whether the PTAB should institute a trial to determine the validity of the ’844

  patent.

            70.    Without the benefit of the evidence regarding               prior art that Ingevity

  knowingly and willfully withheld, the PTAB agreed with Ingevity’s arguments and denied BASF’s

  request to institute a trial.

      D. Assertion of Invalid Patent Rights

            71.    BASF incorporates by reference Paragraphs 8 through 53 of its affirmative defenses

  stated in its Second Amended Answer to the First Amended Complaint.

            72.    When Ingevity filed the instant patent infringement action (“Infringement Action”)

  in this Court on September 6, 2018, Ingevity knew that the ’844 patent was invalid and

  unenforceable, and that the ’844 patent had been fraudulently procured. During the prosecution

  of the Infringement Action, Ingevity has been aware of prior art canister systems invented,

  developed, manufactured, tested, and sold by           .

            73.    Ingevity’s strategy to eliminate competition in the market for LEV III/Tier 3 carbon

  adsorbents includes the assertion of patent rights that it knows are invalid. One such instance of

  this is Ingevity’s patent infringement action in the Northern District of Illinois against MAHLE.

            74.    Ingevity has also filed a complaint before the ITC seeking to exclude imports of

  competing carbon products manufactured by MAHLE, Kuraray Co., Ltd. and Calgon Carbon

  Corporation (collectively, “Kuraray”), and Nagamine Manufacturing Co., Ltd. (“Nagamine”).




                                                    34
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 36 of 55 PageID #: 5436



           75.     Ingevity has also threatened litigation against its customers using a multi-stage fuel

  vapor canister design with non-Ingevity carbon adsorbents,

             . To avoid the potential burdens and expenses of protracted litigation, customers have

  agreed                                      that preclude them from purchasing non-Ingevity carbon

  adsorbents.

           76.     These prior complaints, petitions, and threats are objectively baseless because no

  reasonable litigant could conclude that Ingevity’s infringement contentions were likely to succeed

  based upon its awareness of the prior art,

           . Likewise, Ingevity does not have probable cause to assert its claims in this Infringement

  Action because Ingevity knows that the ’844 patent is invalid and unenforceable.

           77.     Ingevity’s actions are motivated by an intent to interfere with the business

  relationships of its competitors, including BASF, with common customers.                 Ingevity has

  deliberately threatened—and pursued—patent infringement litigation against customers to coerce

  them to enter into long-term agreements with Ingevity and to the exclusion of competing suppliers

  like BASF.




           78.     One example of this strategy is Ingevity’s recent ITC petition and litigation against

  its customer, MAHLE. These actions were filed at the time that

                                                           . In particular,

                                                                                                        ,




                                                    35
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 37 of 55 PageID #: 5437




                                                                              .

                   RELEVANT PRODUCT AND GEOGRAPHIC MARKETS

          79.     As described below, Ingevity holds a monopoly in the market for carbon adsorbents

  for use in LEV III/Tier 3 compliant automotive fuel vapor canisters (“LEV III/Tier 3 carbon

  adsorbents”).

       A. The Product Market

          80.     As recognized by the EPA, carbon adsorbents are the industry-standard adsorbent

  material for use in automotive fuel vapor canisters. As part of the Federal Register notice

  establishing the Tier 3 standards, the EPA identified the standard technologies expected to be used

  in systems complying with the new regulations. It wrote: “Control of hot soak plus diurnal

  emissions is primarily achieved by routing fuel vapors to a canister filled with activated carbon.”18

          81.     The United States and Canada have some of the strictest environmental standards

  for automotive emissions in the world. The latest LEV III/Tier 3 regulations require near-zero

  evaporative emissions, meaning that vehicles must include systems to capture nearly all

  hydrocarbons that might escape from the fuel system.

          82.     The LEV III/Tier 3 evaporative emissions regulations are currently being phased-

  in with 80% of all model year 2020 vehicles and 100% of all model year 2022 vehicles required

  to comply. OEMs make purchasing commitments for components like fuel vapor canisters for a

  particular platform well ahead of vehicle launch. Accordingly, Tier 1 manufacturers and OEMs

  currently demand carbon adsorbents meeting LEV III/Tier 3 requirements.




  18
    Control of Air Pollution From Motor Vehicles: Tier 3 Motor Vehicle and Emission and Fuel
  Standards, 79 Fed. Reg. 23505 (Apr. 28, 2014).


                                                   36
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 38 of 55 PageID #: 5438



         83.     Pelletized carbon, granular carbon, and honeycomb scrubbers are the carbon

  adsorbent products available for use in fuel vapor canisters satisfying LEV III/Tier standards. The

  physical attributes of those products permit fuel vapor canisters containing them to capture nearly

  all evaporative emissions.    Notably, in its Federal Register notice establishing the Tier 3

  regulations, the EPA specifically identified honeycomb scrubbers as a product expected to be used

  in new regulation-compliant vehicles.

         84.     No alternative materials (other than pelletized carbon, granular carbon, and

  honeycomb scrubbers) are reasonably interchangeable for use within LEV III/Tier 3 compliant

  fuel vapor canisters. In response to a small but significant, non-transitory increase in price of

  pelletized carbon, granular carbon, and/or honeycomb scrubbers, there would be minimal, if any,

  substitution to other products (whether carbon-based or otherwise) for fuel vapor canisters

  complying with LEV III/Tier 3 standards.

         85.     Even if a company were to develop an alternative material to achieve compliance

  with LEV III/Tier 3 standards, the feasibility of implementation and cost of such a material would

  be unknown and unlikely to be reasonably substitutable. This is especially true in light of the

  stringent qualification standards and specifications implemented by Tier 1 manufacturers and

  OEMs. Customers are generally reluctant to take on the risk of unproven materials and require

  new products and suppliers to undergo extensive testing to qualify.

         86.




                                                  37
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 39 of 55 PageID #: 5439




        B. Barriers to Entry

           87.     New entrants, as well as existing firms in any potential adjacent markets, face

  stringent regulatory standards as well as high sunk and fixed costs to sell alternative products to

  LEV III/Tier 3 carbon adsorbents. Ingevity’s exclusionary conduct discussed above in Paragraphs

  31 to 73 serve to further dissuade new entry.

           88.     In addition to the near-zero evaporative emissions standards discussed above,

  regulatory standards in the United States and Canada require fuel vapor canisters to remain

  effective for the entire life of the vehicles on which they are installed (referred to as “life-of-vehicle

  performance”). For example, the current life-of-vehicle performance standards in the United

  States for most vehicles is 10 years or 120,000 miles, but it will soon increase to 15 years or

  150,000 miles.

           89.     These life-of-vehicle performance specifications pose challenges for firms

  attempting to develop an alternative technology to LEV III/Tier 3 carbon adsorbents. As explained

  in Ingevity’s 2017 Annual Report: “Given the imperative for automotive manufacturers to produce

  vehicles capable of meeting these long-term requirements, or potentially face expensive recalls

  and unfavorable publicity, there is an increased risk to use the products of other producers who do

  not have a comparable, proven history and technical capability, particularly given the significant

  costs associated with noncompliance should a competitor’s product fail to maintain its

  effectiveness over vehicle lifetimes.” 19

        C. The Geographic Market



  19
       Ingevity Corporation 2017 Annual Report at 5.


                                                     38
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 40 of 55 PageID #: 5440



          90.    The relevant geographic market is the United States and Canada. Environmental

  regulations drive the design and sourcing of evaporative emissions systems by OEMs seeking to

  sell in specific markets, and in turn impact the demand for carbon adsorbents. OEMs typically

  design and source the fuel vapor canisters tailored to meet each market’s standards.




          91.    The demand for carbon adsorbents therefore naturally corresponds to the varying

  country or region-specific environmental regulations. Specifically, LEV III/Tier 3 regulations

  have significantly increased demand in the United States and Canada for pelletized carbon,

  granular carbon, and honeycomb scrubbers.

          92.    Within the United States and Canada, sales of LEV III/Tier 3 carbon adsorbents are

  generally not limited to any single geographic area. Ingevity has the ability to, and does, sell LEV

  III/Tier 3 carbon adsorbents to customers who make fuel vapor canisters for vehicles sold across

  the two countries.

                               INGEVITY’S MONOPOLY POWER

       A. Market Share

          93.    Ingevity is the dominant manufacturer and seller of LEV III/Tier 3 carbon

  adsorbents in the United States and Canada. BASF is the other potentially significant manufacturer

  but, as described above, Ingevity has taken steps to ensure that BASF does not develop into an

  effective competitor.




  20
                                      .


                                                  39
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 41 of 55 PageID #: 5441
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 42 of 55 PageID #: 5442



           97.     There are significant barriers to entry for suppliers of LEV III/Tier 3 carbon

  adsorbents in the United States and Canada.

           98.     As stated in Ingevity’s own securities filings, the production of carbon adsorbents

  is “a highly technical and specialized process.” 26 For example, the production of honeycomb

  scrubbers requires a multi-step process, where activated carbon is either processed or synthesized,

  and then either extruded by machinery into the requisite shape (like Ingevity) or evenly coated

  onto a ceramic honeycomb base (like BASF).

           99.     The existing regulatory standards constitute another barrier to entry. Specifically,

  all new vehicles sold in the United States and Canada will be required to comply with near-zero

  evaporative emissions standards by model year 2022.

           100.    A firm seeking to sell LEV III/Tier 3 carbon adsorbents would face multiple hurdles

  to acquire the necessary production capacity. First, a hypothetical new entrant would need to

  secure sources of raw materials—whether natural (like Ingevity) or through synthetic technology

  (like BASF). Second, the new entrant would need to invest in costly production facilities and

  machinery to produce activated carbon. Third, the firm would need to obtain the requisite technical

  expertise to produce carbon adsorbents to the precise specifications required by Tier 1

  manufacturers and OEMs. This, in turn, entails recruitment from a finite pool of experienced

  personnel and managers as well as acquisition of the necessary institutional knowledge. Fourth,

  the production of honeycomb scrubbers would require investments in additional facilities and

  machinery, such as kilns and cutting equipment—extruded honeycombs require extrusion presses

  and dies, while coated honeycombs require equipment or commercial arrangements to produce or




  26
       Ingevity Corporation 2017 Annual Report at 8.


                                                    41
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 43 of 55 PageID #: 5443



  acquire the ceramic base, as well as to coat it with activated carbon. Similarly, to produce

  pelletized carbon a firm would need to invest in separate machinery to shape the activated carbon.

          101.    Ingevity’s own investments in its honeycomb scrubber are instructive—it

                                                                                                   .

  Ingevity also acknowledges that the production of carbon adsorbents requires unique and

  specialized technical capabilities.

          102.    Even if a new entrant were able to produce LEV III/Tier 3 carbon adsorbents, there

  would be additional challenges to successfully selling the products. Part of the high barriers to

  entry are attributable to testing and qualification costs—specifically, the lengthy process for a

  supplier to become an approved supplier to a given Tier 1 manufacturer or OEM. It can be

  challenging for new entrants to be considered for qualification, because testing and verification

  can be time-consuming and expensive. To overcome these hurdles, BASF has made significant

  investments to ensure that its honeycomb scrubbers are qualified by customers, meet regulatory

  requirements, and satisfy quality control standards.     Ingevity’s contracts and other conduct

  preventing customers from purchasing competing sources of carbon adsorbents also contribute to

  the barriers to entry.

      C. Ingevity’s Pricing Power

          103.    Unchecked by competition, Ingevity has had the ability to dictate supracompetitive

  prices for LEV III/Tier 3 carbon adsorbents. As explained above, Ingevity’s honeycomb scrubber

  is significantly more expensive than BASF’s competing honeycomb scrubber. Further, upon

  information and belief, Ingevity has imposed large annual price increases                      for

  LEV III/Tier 3 carbon adsorbents upon customers without any contemporaneous increase in

  demand or value.




                                                  42
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 44 of 55 PageID #: 5444
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 45 of 55 PageID #: 5445



         108.    There is clear demand for BASF’s honeycomb scrubber. Throughout 2016 and

  2017, BASF shipped EvapTrap™ XC samples to                         prospective international and

  domestic customers. Those customers tested the EvapTrap™ XC, confirming that it outperformed

  Ingevity’s honeycomb scrubber.        Many of these customers have since sought to purchase

  EvapTrap™ XC for use in their fuel vapor canisters. BASF began to negotiate sales terms for

  EvapTrap™ XC in 2017.

         109.    Because of these successful tests and customer interest, BASF began to prepare for

  production, anticipating sales of




         110.    Upon information and belief, BASF’s prospective customers have refrained from

  placing initial orders due to Ingevity’s actions and BASF has thus suffered injuries directly

  resulting from Ingevity’s anticompetitive conduct. Ingevity’s conduct has foreclosed BASF from

  selling its competing honeycomb scrubber, resulting in lost sales and profits. Unless permanently

  enjoined, the unlawful conduct has caused and will continue to cause injury to competition,

  consumers, and the public interest.

                         COUNTERCLAIM COUNT I
                          EXCLUSIVE DEALING:
    IN VIOLATION OF SECTIONS 1 AND 2 OF THE SHERMAN ACT, 15 U.S.C. §§ 1, 2
              AND SECTION 3 OF THE CLAYTON ACT, 15 U.S.C. § 14

         111.    BASF incorporates by reference the allegations set forth in Paragraphs 1 through

  110 as though repeated and realleged here in full.

         112.    At least as early as 2015, and continuing to the present, the exact dates being

  unknown to BASF, Ingevity has engaged in a course of conduct that amounts to exclusive dealing



                                                  44
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 46 of 55 PageID #: 5446



  in violation of Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1, 2, as well as Section 3 of the

  Clayton Act, 15 U.S.C. § 14.

         113.      The anticompetitive acts were intentionally directed at commerce in the United

  States and had a substantial and foreseeable effect on interstate commerce by artificially raising

  prices and excluding competitive alternatives for LEV III/Tier 3 carbon adsorbents throughout the

  United States.

         114.      Ingevity has monopoly power in the market for LEV III/Tier 3 carbon adsorbents

  in the United States and Canada. As Ingevity itself has repeatedly stated, it holds a near 100%

  share of that market, and it commands supracompetitive prices and maintains high profits in that

  market.

         115.      Ingevity has entered into express and/or de facto exclusive agreements with

  purchasers of LEV III/Tier 3 carbon adsorbents, thereby precluding BASF from selling its

  competing products to those customers. These exclusive agreements have foreclosed access to at

  least 50% of the potential sales for LEV III/Tier 3 carbon adsorbents in the United States and

  Canada. Ingevity either has achieved, or has a dangerous probability of achieving, a monopoly in

  the LEV III/Tier 3 carbon adsorbents market in the United States and Canada.

         116.      Ingevity’s conduct has no procompetitive benefit or justification.            The

  anticompetitive effects of its behavior outweigh any purported procompetitive justifications.

  Purchasers of LEV III/Tier 3 carbon adsorbents have paid supracompetitive prices for LEV III/Tier

  3 carbon adsorbents and their access to alternative products has been restricted by Ingevity’s

  conduct.




                                                  45
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 47 of 55 PageID #: 5447



         117.      As a direct and proximate result of the unlawful conduct of Ingevity in furtherance

  of the violations alleged, BASF has been injured in its business and property in an amount to be

  proved at trial and to be automatically trebled, as provided by 15 U.S.C. § 15.

         118.      BASF is also entitled to recover from Ingevity the cost of suit, including its

  reasonable attorneys’ fees, as provided by 15 U.S.C. § 15(a).

         119.      BASF will suffer further irreparable injury and loss to its business and property, for

  which there is no adequate remedy at law, unless the Court enjoins Ingevity from its unlawful

  conduct and continuing violations of the antitrust laws. An injunction is thus necessary to remedy

  the continuing violation.

                         COUNTERCLAIM COUNT II
                                 TYING:
    IN VIOLATION OF SECTIONS 1 AND 2 OF THE SHERMAN ACT, 15 U.S.C. §§ 1, 2

         120.      BASF incorporates by reference the allegations set forth in Paragraphs 1 through

  110 as though repeated and realleged here in full.

         121.      At least as early as 2015, and continuing to the present, the exact dates being

  unknown to BASF, Ingevity has engaged in a course of conduct that amounts to a tying

  arrangement in violation of Sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1, 2 by requiring

  customers to purchase LEV III/Tier 3 carbon adsorbents in order to receive a



         122.      The anticompetitive acts were intentionally directed at commerce in the United

  States and had a substantial and foreseeable effect on interstate commerce by artificially raising

  prices and excluding competitive alternatives for LEV III/Tier 3 carbon adsorbents throughout the

  United States.




                                                    46
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 48 of 55 PageID #: 5448



         123.    Through the                         and the other actions described above, Ingevity

  has achieved and maintained a near 100% share in the LEV III/Tier 3 carbon adsorbents market in

  the United States and Canada, and as a natural and intended consequence of that monopoly power

  is able to charge supracompetitive prices and exclude competitors.

         124.    Ingevity has willfully obtained and maintained, or attempted to obtain, monopoly

  power in the LEV III/Tier 3 carbon adsorbents market through overt exclusionary acts, including



                                                                               . Ingevity either has

  achieved, or has a dangerous probability of achieving, a monopoly in the LEV III/Tier 3 carbon

  adsorbents market in the United States and Canada.

         125.    Ingevity’s conduct has no procompetitive benefit or justification.               The

  anticompetitive effects of its behavior outweigh any purported procompetitive justifications.

  Purchasers of LEV III/Tier 3 carbon adsorbents have paid supracompetitive prices for LEV III/Tier

  3 carbon adsorbents and have been limited from access to alternative products due to Ingevity’s

  conduct.

         126.    As a direct and proximate result of the unlawful conduct of Ingevity in furtherance

  of the violations alleged, BASF has been injured in its business and property in an amount to be

  proved at trial and to be automatically trebled, as provided by 15 U.S.C. § 15.

         127.    BASF is also entitled to recover from Ingevity the cost of suit, including its

  reasonable attorneys’ fees, as provided by 15 U.S.C. § 15(a).

         128.    BASF will suffer further irreparable injury and loss to its business and property, for

  which there is no adequate remedy at law, unless the Court enjoins Ingevity from its unlawful




                                                  47
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 49 of 55 PageID #: 5449



  conduct and continuing violations of the antitrust laws. An injunction is thus necessary to remedy

  the continuing violation.

                           COUNTERCLAIM COUNT III
                            WALKER PROCESS FRAUD:
           IN VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C. § 2

         129.     BASF incorporates by reference the allegations set forth in Paragraphs 1 through

  110 as though repeated and realleged here in full.

         130.     Ingevity has willfully obtained and maintained, or attempted to obtain, monopoly

  power in the LEV III/Tier 3 carbon adsorbents market through its fraudulent conduct in obtaining

  the ’844 patent and overt exclusionary acts. Ingevity either has achieved, or has a dangerous

  probability of achieving, a monopoly in the LEV III/Tier 3 carbon adsorbents market in the United

  States and Canada.

         131.     Ingevity omitted the fact that

                                                                                            , nearly

  two years before Ingevity’s alleged conception. Ingevity’s Roger Williams knew of

                      but withheld that information from the Patent Office during prosecution of the

  ’844 patent. Ingevity’s deliberate misrepresentations and omissions were material to the patent

  examiner’s finding of novelty—the ’844 patent would not have issued but for these

  misrepresentations and omissions. Similarly, but for Ingevity’s continued knowing and willful

  misrepresentations during IPR of the ’844 patent, the PTAB would have instituted trial and

  invalidated the ’844 patent.

         132.     Despite its knowledge that the ’844 patent was fraudulently procured, Ingevity has

  filed civil actions, and ITC petitions, and

                to coerce customers to exclusively purchase Ingevity carbon adsorbents.




                                                   48
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 50 of 55 PageID #: 5450



         133.    Through the actions described above, Ingevity has achieved and maintained a near

  100% share in the LEV III/Tier 3 carbon adsorbents market in the United States and Canada, and

  as a natural and intended consequence of that monopoly power is able to charge supracompetitive

  prices and exclude competitors.

         134.    Ingevity’s conduct has no procompetitive benefit or justification.               The

  anticompetitive effects of its behavior outweigh any purported procompetitive justifications.

  Purchasers of LEV III/Tier 3 carbon adsorbents have paid supracompetitive prices for LEV III/Tier

  3 carbon adsorbents and their access to alternative products has been restricted by Ingevity’s

  conduct.

         135.    As a direct and proximate result of the unlawful conduct of Ingevity in furtherance

  of the violations alleged, BASF has been injured in its business and property, including by being

  forced to incur litigation costs and attorneys’ fees, in an amount to be proved at trial and to be

  automatically trebled, as provided by 15 U.S.C. § 15.

         136.    BASF is also entitled to recover from Ingevity the cost of suit, including its

  reasonable attorneys’ fees, as provided by 15 U.S.C. § 15(a) and under common law.

         137.    BASF will suffer further irreparable injury and loss to its business and property, for

  which there is no adequate remedy at law, unless the Court enjoins Ingevity from its unlawful

  conduct and continuing violations of the antitrust laws. An injunction is thus necessary to remedy

  the continuing violation.

                             COUNTERCLAIM COUNT IV
                                SHAM LITIGATION:
             IN VIOLATION OF SECTION 2 OF THE SHERMAN ACT, 15 U.S.C. § 2

         138.    BASF incorporates by reference the allegations set forth in Paragraphs 1 through

  110 as though repeated and realleged here in full.




                                                  49
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 51 of 55 PageID #: 5451



         139.    Ingevity has filed civil actions, ITC petitions, and

                                            asserting rights to the ’844 patent. Such infringement

  litigation and other actions were objectively baseless in that

                                                                                     . Ingevity knew

  of the prior art,                                                            that were material to

  patentability, but nonetheless pursued the infringement litigation and other actions.

         140.    Ingevity has deliberately pursued the sham infringement litigation and other actions

  to interfere with the business relations of its competitors with common customers. In particular,

  Ingevity has selectively pursued these actions to coerce customers to exclusively purchase Ingevity

  carbon adsorbents.

         141.    Through its anticompetitive actions described above, Ingevity has achieved and

  maintained a near 100% share in the LEV III/Tier 3 carbon adsorbents market in the United States

  and Canada, and as a natural and intended consequence of that monopoly power is able to charge

  supracompetitive prices and exclude competitors.

         142.    Ingevity’s conduct has no procompetitive benefit or justification.              The

  anticompetitive effects of its behavior outweigh any purported procompetitive justifications.

  Purchasers of LEV III/Tier 3 carbon adsorbents have paid supracompetitive prices for LEV III/Tier

  3 carbon adsorbents and their access to alternative products has been restricted by Ingevity’s

  conduct.

         143.    As a direct and proximate result of the unlawful conduct of Ingevity in furtherance

  of the violations alleged, BASF has been injured in its business and property, including by being

  forced to incur litigation costs and attorneys’ fees, in an amount to be proved at trial and to be

  automatically trebled, as provided by 15 U.S.C. § 15.




                                                  50
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 52 of 55 PageID #: 5452



         144.    BASF is also entitled to recover from Ingevity the cost of suit, including its

  reasonable attorneys’ fees, as provided by 15 U.S.C. § 15(a) and under common law.

         145.    BASF will suffer further irreparable injury and loss to its business and property, for

  which there is no adequate remedy at law, unless the Court enjoins Ingevity from its unlawful

  conduct and continuing violations of the antitrust laws. An injunction is thus necessary to remedy

  the continuing violation.

                         COUNTERCLAIM COUNT V
      TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS RELATIONS
                  IN VIOLATION OF DELAWARE STATE LAW

         146.    BASF incorporates by reference the allegations set forth in Paragraphs 1 through

  110 as though repeated and realleged here in full.

         147.    BASF enjoyed a reasonable probability of a business opportunity for the sale of

  honeycomb scrubbers, successfully qualifying under customers’ specifications and also having

  negotiated terms for purchase orders. As explained in detail above, customers were prepared to

  place initial orders, up until the time of Ingevity’s conduct at issue. At all relevant times herein,

  Ingevity had actual knowledge of these business opportunities and knew that these opportunities

  constituted valuable business for BASF.

         148.    Ingevity acted improperly and without justification in its tortious interference with

  BASF’s business opportunities for the sale of honeycomb scrubbers. Ingevity’s actions constitute

  a tort under the common law of the state of Delaware.

         149.    Ingevity’s tortious interference with BASF’s business opportunities includes

  locking BASF’s customers into exclusive, long-term, purchase                             precluding

  customers from purchasing honeycomb scrubbers from BASF, sham litigation, improper threats

  of litigation, and other acts intended to coerce and intimidate customers to do business with

  Ingevity and not with BASF.


                                                   51
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 53 of 55 PageID #: 5453



         150.    Ingevity, purposely and with malice and specific intent to injure BASF, disrupted

  and interfered with, and continue to disrupt and interfere with, BASF’s business opportunities,

  which carry with them a future economic benefit to BASF.

         151.    As a direct and proximate result of Ingevity’s wrongful conduct, BASF has lost

  revenue and profit from sales of honeycomb scrubbers that it would have otherwise earned but for

  Ingevity’s conduct, and has also suffered other injuries to its business and investments.

         152.    Ingevity has acted willfully, maliciously, oppressively, with full knowledge of the

  adverse effects of its actions on BASF, with willful and deliberate disregard of the consequences

  to BASF, and with specific intent. Accordingly, BASF seeks exemplary and punitive damages

  pursuant to Delaware law.

         153.    BASF is entitled to recover from Ingevity the cost of suit, including its reasonable

  attorneys’ fees, pursuant to Delaware law because Ingevity has acted in bad faith, has been

  stubbornly litigious, and/or has caused BASF unnecessary trouble and expense.

         154.    BASF will suffer irreparable injury and loss of its business and property, for which

  there is no adequate remedy at law, unless the Court permanently enjoins Ingevity from its tortious

  conduct. BASF is thus entitled to injunctive relief against Ingevity.

                                      PRAYER FOR RELIEF

          WHEREFORE, BASF respectfully urges the Court to enter the following relief:

         A.      Adjudge Ingevity to have violated and to be in continuing violation of Sections 1

  and 2 of the Sherman Act, 15 U.S.C. §§ 1 and 2.

         B.      Adjudge Ingevity to have violated and to be in continuing violation of Section 3 of

  the Clayton Act, 15 U.S.C. § 14.




                                                  52
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 54 of 55 PageID #: 5454



            C.   Adjudge Ingevity to have tortuously interfered with BASF’s business opportunities

  in continuing violation of the common law of the state of Delaware.

            D.   Enter judgment for BASF against Ingevity, for three times the amount of damages

  sustained by BASF due to Ingevity’s violations of the federal antitrust laws, together with the

  expenses of litigation and cost of this action, including a reasonable attorneys’ fee under Section

  4(a) of the Clayton Act, 15 U.S.C. § 15(a), and such other relief as appropriate.

            E.   Enter judgment for BASF against Ingevity for actual and punitive damages

  attributable to their intentional interference with BASF’s business relationships.

            F.   Granting BASF pre- and post-judgment interest under Section 4(a) of the Clayton

  Act, 15 U.S.C. § 15(a).

            G.   Pursuant to Federal Rule of Civil Procedure 65 and Section 16 of the Clayton Act,

  15 U.S.C. § 26, enter an injunction against further anticompetitive and unlawful conduct, including

  without limitation by: (i) enjoining Ingevity from offering or entering exclusive supply agreements

  to purchasers of carbon adsorbents; (ii) declaring any such existing exclusive supply agreements

  for carbon adsorbents unlawful and unenforceable; (iii)



                                                    ; and (iv)



            H.   Grant such other equitable relief, including disgorgement of all unlawfully obtained

  profits that the Court finds just and proper to address and to prevent recurrence of Ingevity’s

  unlawful conduct.

            I.   Grant such other and further equitable or legal relief as the Court deems just and

  proper.




                                                  53
Case 1:18-cv-01391-RGA Document 102-1 Filed 07/30/19 Page 55 of 55 PageID #: 5455



                                    DEMAND FOR JURY TRIAL

          Pursuant to Federal Rule of Civil Procedure 38, BASF hereby demands a jury trial as to

  all issues triable to the jury.

                                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                  /s/ Anthony D. Raucci

                                                  Rodger D. Smith II (#3778)
                                                  Anthony D. Raucci (#5948)
                                                  1201 North Market Street
                                                  P.O. Box 1347
  OF COUNSEL:                                     Wilmington, DE 19899
                                                  (302) 658-9200
  Thomas J. Friel, Jr.                            rsmith@mnat.com
  KING & SPALDING LLP                             araucci@mnat.com
  601 South California Avenue, Suite 100
  Palo Alto, CA 94304                             Attorneys for Defendant BASF Corporation
  (650) 422-6700

  James P. Brogan
  Brian Eutermoser
  Kevin Lake
  Angela Tarasi
  Mikaela Stone
  KING & SPALDING LLP
  1515 Wynkoop Street Suite 800
  Denver, CO 80202

  Bobby R. Burchfield
  Norman Armstrong, Jr.
  Christopher C. Yook
  KING & SPALDING LLP
  1700 Pennsylvania Avenue NW
  Suite 200
  Washington, DC 20006

  July 23, 2019




                                                54
